Citation Nr: 9901799	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-14 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative 
arthritis and discopathy of the cervical spine, secondary to 
a service-connected left shoulder disability.

3.  Entitlement to a disability evaluation in excess of 30 
percent for the service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to March 
1946.

The above matters come before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO), dated in August 1995, January 1997 and January 
1998.

Correspondence from the veteran containing evidence in 
support of the appealed claims was received at the Board on 
December 15, 1998.  It did not include a written waiver of 
the veterans right to have this evidence reviewed in the 
first instance by the RO, as required by VA regulation.  
Nevertheless, a remand to have this action accomplished at 
the RO level is felt to be unnecessary, as the newly-received 
evidence only contains documents that are either duplicative 
of evidence that is already of record or simply not relevant 
to any of the matters on appeal, which are ready for the 
Boards review.


FINDINGS OF FACT

1.  PTSD has never been diagnosed nor has the veteran 
submitted competent evidence supporting his allegation that 
the claimed inservice stressors actually occurred and that 
they were sufficient to cause the claimed PTSD.

2.  The competent medical evidence in the record pertaining 
to the question of whether there is actually a causal 
relationship between the diagnosed degenerative arthritis and 
discopathy of the cervical spine and the service-connected 
left shoulder disability is, at least, in equipoise.

3.  It has been objectively shown that the service-connected 
left shoulder disability currently is manifested by 
unfavorable ankylosis of the left glenohumeral joint that 
only permits the abduction of the veterans left upper 
extremity to be accomplished to 15 degrees.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  Resolving reasonable doubt in favor of the veteran, 
service connection for degenerative arthritis and discopathy 
of the cervical spine, secondary to the service-connected 
left shoulder disability, is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(1998).

3.  The criteria for a 40 percent schedular rating for the 
service-connected left shoulder disability have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Code 5200 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (Court) 
has said that VAs statutory duty to assist under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  An appellant has, 
by statute, the duty to submit evidence that a claim is well-
grounded, which means that the evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  When such 
type of evidence is not submitted, the initial burden placed 
on the appellant is not met.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Secondary service connection for a disability is warranted 
when that disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Secondary service connection is also warranted for a 
disability that was aggravated by a service-connected 
disability.  See, Allen v. Brown, 7 Vet. App. 439 (1995).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1998).

The benefit of the doubt doctrine requires a veteran only 
to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This unique standard of proof is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  See, Gilbert, at 53-
54.

First Issue
Entitlement to service connection for PTSD:

The veteran in essence contends that service-connection for 
PTSD is warranted.  The claimed stressors, according to a 
statement that he submitted in November 1996 and the 
transcript of an RO hearing that was conducted in September 
1997, include his having been in a constant state of 
readiness awaiting orders to fly to Iwo Jima, with 
nothing to do and nowhere to go in the meantime; having 
had to sit in the nose of a military airplane, where he felt 
that he had very little chance of survival and no 
protection; having dislocated his left shoulder upon his 
return from a practice mission; having been stranded for a 
couple of months with no pay at a military base in Hawaii, 
with nothing to do, no place to go, and no money ; 
having lost some of his most prized possessions upon his 
discharge; and having had to wait until 1982 for his [left 
shoulder] claim to be recognized by VA.

Eligibility for a PTSD service-connection award requires the 
presence of the following three elements:  (1) a current, 
clear medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
the current symptomatology and the specific claimed inservice 
stressor.  See, 38 C.F.R. § 3.304(f) (1998); see also, 
Zarycki v. Brown, 6 Vet. App. 91 (1993), and Cohen v. Brown, 
10 Vet. App. 128 (1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that he was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Additionally, if the 
veteran is shown to be a combat veteran, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated by combat will be accepted as sufficient proof of 
service connection, as long as it is consistent with the 
circumstances, conditions or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, every reasonable doubt shall be resolved in favor of the 
veteran. 
See, 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d)) 
(1998); see also, Zarycki, and Cohen.

A review of the record reveals no evidence of any psychiatric 
treatment, nor a PTSD diagnosis, at any time, either during 
or after service.

According to the report of a VA mental disorders examination 
that was conducted in November 1996, the veteran, when asked 
about whether he had any psychiatric problems, said that he 
had had them for 50 years, that he had felt on edge and 
that he had a lot of nightmares about falling.  He did 
not report, however, having any nightmares related to his 
military experiences and denied any intrusive thoughts about 
the war.  The examiner noted that he could not elicit from 
the veteran any symptoms of PTSD and was only able to reach a 
diagnosis of panic disorder.

As shown above, the Caluza criterion of a present disability 
has not been met, as PTSD has never been diagnosed.  The 
claim is, therefore, not valid, not plausible and not well 
grounded.  See, Brammer, at 225.  As such, the Board is 
without jurisdiction over the claim for service connection 
for PTSD.  This necessarily means that VA has no duty to 
further assist the veteran in its development (which would 
have included, had the claim been found to be plausible and 
well grounded, the verification of the claimed stressors and 
an inquiry as to their sufficiency to support a diagnosis of 
PTSD, as per the Courts decision in Cohen, at 143).  The 
claim has failed and, consequently, must be denied.

Finally, the Board also notes that the veteran has not 
reported that any competent evidence not yet of record exists 
that, if obtained, would establish a well-grounded claim for 
service connection for PTSD.  Under these circumstances, VA 
has no further duty to assist him, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Second Issue
Entitlement to service connection for degenerative arthritis 
and discopathy of the cervical spine, secondary to the 
service-connected left shoulder disability:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy, the veteran 
has presented a well-grounded claim for secondary service 
connection.  The facts relevant to this appeal have been 
properly developed and VAs obligation to assist a claimant 
in the development of his claim (not to be construed, 
however, as shifting from him to VA the responsibility to 
produce necessary evidence, per 38 C.F.R. § 3.159(a) (1998)), 
has been satisfied.  Id.

The veteran in essence contends that he currently suffers 
from a cervical spine disability that is secondary to a 
service-connected left shoulder disability.

The competent medical evidence in the record pertaining to 
this matter consists of the reports of VA medical 
examinations that were conducted by the same VA physician in 
September 1997 and January 1998, two statements subscribed by 
the veterans private chiropractor in July 1997 and March 
1998 and a statement subscribed by a private neurosurgeon in 
September 1997.  This evidence will be discussed in 
chronological order in the following paragraphs.

In his July 1997 statement, the veterans private 
chiropractor said that his patient suffered from a frozen 
shoulder syndrome as a result of which he had advanced 
degenerative changes radiating to the cervical spine and 
that the degenerative changes had complicated, exacerbating 
his current medical condition.

In his September 1997 statement, the private neurosurgeon 
referred to above stated that the veteran had diffuse 
degenerative changes throughout his cervical spine, greatest 
at the C4-C5 level, with a central disc herniation following 
a prominent osteophyte, and that he felt that these 
degenerative changes had exacerbated the veterans medical 
condition and were a result of his service-incurred injury.

The report of the VA medical examination of September 1997 
reveals impressions of suspect degenerative changes of 
the cervical spine, with spur formation resulting in 
restriction of range of motion, and suspect disc 
degeneration of the cervical spine, at multiple levels, with 
secondary loss of range of motion of the facet joints.  This 
report also reveals the examiners opinion to the effect that 
the [veteran]s symptoms and findings in the cervical area 
have not been induced by the pathological process in the left 
shoulder. 

The report of the VA medical examination of January 1998 
reveals again its subscribers opinion to the effect that 
there is no causal relationship between the cervical spine 
condition and the left shoulder condition.

Finally, the veterans private chiropractor said, in his 
March 1998 statement, that he could not agree with the VA 
physicians conclusion to the effect that the service-
connected left shoulder disability had nothing to do with 
the condition in [the veterans] cervical spine.  He 
supported his opinion with the following rationale:

The shoulder sprain that you received 
also sprained the cervicothoracic spine.  
This was complicated by antalgic 
maneuvers and actions that you had to 
withstand while being so limited with the 
range of motion in your shoulder.  This 
caused a chronic and continuing condition 
in your cervical spine as well.  The 
cervical spine is responsible for the 
innervation and control of the shoulders.  
The shoulder and neck are intimately 
depend[e]nt on the other.

The Board finds that the competent medical evidence in the 
record pertaining to the question of whether there is 
actually a causal relationship between the diagnosed 
degenerative arthritis and discopathy of the cervical spine 
and the service-connected left shoulder disability is, at 
least, in equipoise.  That is, there is an approximate 
balance of the positive and negative evidence regarding the 
merits of the matter on appeal.  Consequently, the Board 
necessarily must give the benefit of the doubt to the 
claimant and, accordingly, conclude that service connection 
for degenerative arthritis and discopathy of the cervical 
spine, secondary to the service-connected left shoulder 
disability, is warranted.

Third Issue
Entitlement to a disability evaluation in excess of 30 
percent for the service-connected left shoulder disability:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy, the veteran 
has presented a well-grounded claim for an increased rating.  
The facts relevant to this appeal have been properly 
developed and VAs obligation to assist the veteran in the 
development of his claim (not to be construed, however, as 
shifting from him to VA the responsibility to produce 
necessary evidence, per 38 C.F.R. § 3.159(a) (1998)), has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VAs Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veterans ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1998).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

At the outset, the Board must point out that, pursuant to the 
above Courts holding in Francisco, the Board has 
concentrated its review of the record on the most recently-
produced medical evidence, as that is the evidence that 
provides a clear picture of the current severity of the 
service-connected left shoulder disability and which 
essentially consists, in this particular case, of the reports 
of a VA medical examination and VA X-Rays that were conducted 
and obtained in January 1998.

The record shows that the veteran currently is service-
connected for chronic subluxation of the left shoulder, which 
is part of his minor, or nondominant, upper extremity, and 
that the disability currently is rated at the maximum (30 
percent) rating allowed under Diagnostic Code 5201 of the 
Schedule for limitation of the motion of the minor arm to 
less than 25 degrees from the side.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5201 (1998).

A 30 percent rating is also warranted when the minor 
scapulohumeral articulation is ankylosed at a level that is 
intermediate between favorable and unfavorable.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5200 (1998).

A 40 percent rating is warranted when the minor 
scapulohumeral articulation is unfavorably ankylosed, with 
abduction limited to 25 degrees from the side (Diagnostic 
Code 5200); and when there is impairment of the minor humerus 
manifested by a fibrous union (Diagnostic Code 5202).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5200 and 5202 
(1998).

An impairment of the minor humerus will also warrant a 50 
percent rating when there is nonunion (false flail joint), 
and a 70 percent maximum rating when there is loss of head 
(flail shoulder).  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5202 (1998).

Diagnostic Codes 5003 and 5010 of the Schedule are also of 
application here, insofar as they pertain to the evaluation 
of traumatic and degenerative arthritis substantiated by X-
Ray findings.  However, no ratings have been assigned under 
these diagnostic codes and no further reference to either 
code is being made in this decision because both diagnostic 
codes only provide for 10 and 20 percent ratings when there 
is no evidence of limitation of motion of the applicable 
extremity, which clearly is not the case here, and the codes 
specifically prohibit the combination of these ratings with 
ratings based on limitation of motion.  See, in this regard, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 and 5010 
(1998).

According to the report of the January 1998 VA medical 
examination, the veteran gave a history of chronic 
dislocation of his left shoulder ever since his inservice 
injury.  On examination, his left shoulder had 20 degrees of 
external rotation, 90 degrees of internal rotation and only 
15 degrees of abduction and it was noted that he was unable 
to abduct his left upper extremity for the X-Rays that would 
have been obtained through the axilla.  In interpreting the 
X-Rays that were obtained, the report of which is of record, 
the examiner said that he felt that the acromiohumeral 
distance was increased because of a downward sag to the 
shoulder joint and that there was some calcific deposition in 
the superior shoulder capsule.  The joint space was narrow 
and there was some calcific irregularity in the glenohumeral 
junction inferiorly, as well as bone irregularities of the 
tuberosity in the superior aspect of the humeral head.  
Traumatic/degenerative arthritis of the left glenohumeral 
joint, with glenohumeral ankylosis as outlined above, was 
the diagnosis.

The Board finds that the criteria for a 40 percent schedular 
rating under Diagnostic Code 5200 have been met, as it has 
been shown that there is ankylosis of the left glenohumeral 
joint that limits the abduction of the left upper extremity 
to only 15 degrees, which, in essence, represents an 
unfavorable ankylosis.  The Board certainly is aware that the 
veterans left upper extremity is able to move in other 
planes (i.e., it can rotate both externally and internally), 
but this does not necessarily mean that the glenohumeral 
articulation itself cannot be unfavorably ankylosed, with a 
resulting severe limitation of the ability to abduct the left 
upper extremity.  In this regard, it is noted that a note to 
Diagnostic Code 5200 indicates that the scapula and the 
humerus (both of which the Board notes are part of the 
glenohumeral articulation) move as one piece, which leads the 
Board to believe that an ankylosed glenohumeral articulation 
could very well severely restrict the abduction, although not 
necessarily the rotation, of the upper extremity.

The Board also finds that the schedular criteria for 
disability ratings in excess of 40 percent for the service-
connected left shoulder disability have not been met, as it 
has not been objectively shown that there is nonunion (false 
flail joint) or loss of head (flail shoulder) in the 
veterans left humerus.

In view of the above, the Board concludes that a 40 percent 
scheduler rating for the service-connected disability of the 
left shoulder is warranted, on account of the existence of 
unfavorable ankylosis preventing the abduction of the left 
upper extremity to more than 15 degrees from the side.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect of the appealed claim for an increased rating 
with the above mandates in mind but has found no basis for 
further action.






SEE THE FOLLOWING PAGE FOR THE ORDER, SUBSCRIPTION AND
THE NOTICE OF APPELLATE RIGHTS



ORDER

1.  Service connection for PTSD is denied.

2.  Service connection for degenerative arthritis and 
discopathy of the cervical spine, secondary to the service-
connected left shoulder disability, is granted.

3.  A 40 percent rating for the service-connected left 
shoulder disability is granted, subject to VAs regulatory 
and statutory provisions pertaining to the disbursement of VA 
funds.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
